Citation Nr: 1647463	
Decision Date: 12/21/16    Archive Date: 12/30/16

DOCKET NO.  11-31 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a temporary total evaluation under the provisions of 38 C.F.R. § 4.30 for convalescence following an October 2005 lumbar laminectomy.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Ivey-Crickenberger, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Air Force from July 1984 to October 1994, including service in the Southwest Asia Theater of Operations. 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction over the appeal is currently with the RO in Montgomery, Alabama. 


FINDING OF FACT

The Veteran required a period of convalescence in excess of 30 days following his October 24, 2005 lumbar laminectomy for his service-connected lumbar spine disability.


CONCLUSION OF LAW

The criteria for a temporary total rating based on the need for convalescence following an October 2005 lumbar laminectomy are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.30 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is service-connected for a lower back strain.  He contends that he is entitled to a temporary total rating for convalescence following an October 2005 spine surgery.  The Board agrees.

A temporary total rating will be assigned when it is established by report at hospital discharge or outpatient release that treatment of a service-connected disability resulted in surgery necessitating at least one month of convalescence.  38 C.F.R. 
§ 4.30.

The Veteran is currently service-connected for lower back strain, and underwent a lumbar laminectomy at L2, L3, L4 and L5 on October 24, 2005.  The surgeon who performed the surgery, D.R.T., M.D., first cleared him to return to light duty on January 30, 2006.  Accordingly, the Veteran's surgery required at least one month of convalescence.

In denying the claim, the RO relied on the opinion of the April 2008 VA examiner, who opined that the Veteran's October 2005 back surgery was not related to his service-connected back strain.  However, as the examiner provided no rationale to support her conclusion, that opinion is inadequate.  

In October 2016, the Board sought an expert medical opinion from the Veterans Health Administration (VHA).  38 C.F.R. § 20.901(a).  In a November 2016 report, a VHA neurosurgeon indicated that there was a 50 percent or greater probability that the Veteran's surgery was due to his service-connected back disability.  The expert noted that the Veteran's duties in service involved heavy lifting, pushing and pulling, which are known risk factors for the development of back pain and degenerative spine disease.  The examiner emphasized the number of clinically significant back complaints from the Veteran in service, and found that these circumstances led to documented magnetic resonance imaging findings in April 2005 that necessitated the October 2005 laminectomy.

Accordingly, as the evidence reflects that the service-connected lumbar spine disability resulted in surgery necessitating at least one month of convalescence, the benefit sought on appeal is granted.


ORDER

Entitlement to a temporary total evaluation under the provisions of 38 C.F.R. § 4.30 for convalescence following an October 2005 lumbar laminectomy is granted.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


